EC-Comoros fisheries agreement - Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea - Fisheries - transitional technical measures - Imports from Greenland of fishery products (debate)
The next item is the joint debate on:
the report by Mr Capoulas Santos on behalf of the Committee on Fisheries relating to the recommendation on the proposal for a Council decision on the conclusion of the Protocol setting out the fishing opportunities and financial contribution provided for in the Partnership Agreement in the fisheries sector between the European Community and the Union of the Comoros.
(15572/2010 - C7-0020/2011 - 2010/0287(NLE)) and
the report by Mr Ferreira on behalf of the Committee on Fisheries on the proposal for a regulation of the European Parliament and of the Council amending Council Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea
- C7-0107/2010 - and
the report (http://www.europarl.europa.eu/sides/getDoc.do?type=REPORT&reference=A7-2011-0024&language=DE" \t "_blank" ) by Mrs Grelier on behalf of the Committee on Fisheries on the proposal for a regulation of the European Parliament and of the Council amending Council Regulation (EC) No 1288/2009 establishing transitional technical measures from 1 January 2010 to 30 June 2011
- C7-0282/2010 - and
the report (http://www.europarl.europa.eu/sides/getDoc.do?type=REPORT&reference=A7-2011-0057&language=DE" \t "_blank" ) by Mrs Fraga Estévez on behalf of the Committee on Fisheries on the proposal for a Council decision laying down rules for imports into the European Union from Greenland of fishery products, live bivalve molluscs, echinoderms, tunicates, marine gastropods and by-products thereof -.
Mr President, Commissioner, ladies and gentlemen, the external strand of the common fisheries policy (CFP) has taken on particular importance, as it is no longer possible to guarantee that our fisheries-product needs can be met on the basis of our fish resources alone. The European fishing industry can only provide for 40% of our self-sufficiency.
In 2009, we imported EUR 15.5 billion worth of fisheries products and only exported EUR 2.5 billion worth, which means that, without bilateral agreements with third countries, 3 000 boats would be brought to a standstill and 40 000 jobs would be lost. However, the external strand of the CFP also has positive aspects for our partners.
In contrast with many of our international competitors, the European Union does not limit itself to exchanging fish for money. The values that we support are behind the agreements we conclude, whether in terms of human rights, or respect for the sustainability of resources. According to the Treaty, the Union's exclusive competence with regard to the preservation of biological resources applies to managing fishing activities by EU fleets in non-EU waters. The main objective of the activities that are part of the CFP's external dimension is to expand the principles of sustainable and responsible fishing internationally. As I mentioned before, the other objectives currently guiding the external dimension of the CFP of maintaining an EU fleet presence at an international level and ensuring that this fleet supplies the EU market are becoming increasingly less relevant.
It is in this context that the report of which I am the rapporteur, which we are discussing here today, on the fishing agreement with the Union of the Comoros needs to be understood. It is an agreement concerning 70 European boats' right of access to Comorian waters in exchange for a financial contribution of around EUR 600 000 per year. Around half of this amount should be channelled into developing the fisheries sector on which around 30 000 of the 800 000 inhabitants of the country depend; it should be recalled that the country has practically no other resources.
The agreement provides for mechanisms for controlling catches, for employing of local crews, and for a clause relating to suspension or review if cases of human rights violations occur. It is to be remembered that this small country, independent from France since 1975, has already experienced several coups d'état.
In the light of the above, I propose that the adoption of this agreement, and I would draw attention to the various recommendations that I make, specifically those relating to the need to improve significantly the evaluation of results.
I would like to take the opportunity to use the minute remaining to refer to another aspect of another report: that of Mrs Grelier, with which I do not agree, and which has given rise, jointly with other Members, to the tabling of a draft amendment. I am referring to the amendment seeking to permit fishing for hake and monkfish with trammel nets to continue in areas 8, 9 and 10, along the Portuguese coast, which was banned by Commission decision from 1 October 2010, as I believe that this has an adverse effect on certain populations of sharks caught with them, although no scientific study has been carried out to verify this.
Under these circumstances, the aforementioned amendment would propose that this decision be abrogated until 2012, so that the Portuguese authorities can complete scientific studies determining whether or not this decision is justified. This position is also backed by the European Economic and Social Committee, which is why I am calling on Parliament to endorse it, in order to be fair.
rapporteur. - (PT) Mr President, Commissioner, this regulation, Regulation (EC) No 861/2006, establishes Community financial measures for the implementation of the common fisheries policy (CFP) and in the area of the law of the sea. It constitutes an important European Union financial instrument in the area of fisheries. Together with the European Fisheries Fund, these represent the two main instruments for applying the CFP.
Since the adoption of this regulation in 2006, a number of elements of related supplementary legislation have been gradually amended, which is the reason for now amending this regulation in order to ensure consistency between all elements of the legislative framework. The Commission also believes that, in some cases, experience has demonstrated the need to ensure that the provisions of the regulation be adapted slightly to provide a better response to needs. I therefore propose a limited scope for this revision, with the objectives and structure of the original regulation essentially being retained.
However, while maintaining this essentially limited scope, we also believe it would be useful to propose certain additional amendments, which, although quite specific, could contribute to bringing this legislation more into line with recent changes in the sector and with its future prospects. The debate that took place before and during the drafting of the report contributed a great deal to the final result, as did the opinions and proposals of the shadow rapporteurs and other Members, all of whom I would like to mention and acknowledge at this point, and thank for their participation.
Among these proposed amendments, included in the report, I would highlight, inter alia, the reference to safeguarding coastal fishing activities, and the possibility of financing the development, in addition to the purchase, by Member States of new technology for use in the fisheries sector, such as equipment and software, and computer networks enabling sampling methods to be designed, managed, validated, analysed and developed, as well as the data relating to fishing to be exchanged.
In the area of aquaculture, I would point to the possibility of introducing financing of the collection, management and use of environmental data in addition to the socioeconomic data previously provided for, thus promoting environmental and health monitoring and evaluation in this sector, in order to contribute to its sustainability.
However, I would like to draw attention at this point to the three additional amendments that we are proposing to this report. There is currently widespread and growing recognition of the importance of fisheries management supported by up-to-date and thorough scientific knowledge of the status of stocks. This is an essential condition for its sustainable development. For this reason, we propose the inclusion of the possibility of increasing the EU co-financing rates provided for in the area of the collection, management and use of scientific data, both basic and supplementary, on the status of fish stocks. The proposal is to increase the ceiling from 50% to 60%.
Also, with regard to control activities, we propose a similar increase in the maximum possible EU co-financing rate, while maintaining the Commission prerogatives already in place regarding the possibility of financing some actions at higher rates. All of this comes in a framework where Member States and their control authorities play and should continue to play a key role in the steering and implementation of control measures within their waters.
These amendments result from an attempt at compromise, taking into account the objections raised by various groups, with regard to the 75% ceiling initially considered. They are backed by our group, the Confederal Group of the European United Left - Nordic Green Left, and by a series of Members from other political groups, which indicates their importance and the consensus that, I believe, unites these Members, and could also unite them during voting in plenary.
Mr President, Commissioner, ladies and gentlemen, I would like to start by thanking my colleagues for their committed and constructive participation in the work done by the Committee on Fisheries on this report on transitional technical measures. The report has aroused lively debate, given the huge significance of the technical measures, as they will influence the way fishermen and the sector as a whole do their work, by setting out the methods fishermen may use to catch fish in the zones covered by this regulation, with a view to protecting juveniles and restoring stocks: an aim shared by all, and by fishermen in particular.
The subject of this report is sensitive and controversial, as demonstrated by the difficulties the Commission has come up against since 2008 in trying to reach an agreement with the Council on the future of these measures. This was when only those two institutions were involved in the procedure.
At present, technical measures are governed by an old regulation that was amended by a succession of transitional measures and then renewed until 30 June 2011 as no agreement was reached with the Council on the Commission's 2008 proposal for a new regulation, which was aimed at simplifying and clarifying the existing legislation to ensure the rules were implemented more effectively and to cater for the fisheries' regional features.
Today, as the new deadline approaches the situation is radically different. Since the Treaty of Lisbon, for the most part the subject of fisheries now falls under the ordinary legislative procedure, whereby Parliament has an important part to play as co-legislator. It fully intends to play its part by bringing the fishermen's points of view and those of EU policy-makers closer together. As an elected representative from a port town, I am always struck by how the fishing sector mistrusts and sees itself as remote from the common fisheries policy (CFP), whereas farmers for example clearly feel themselves to be more a part of the common agricultural policy.
Added to this, the fishing sector is in crisis. There is growing dissatisfaction. The real challenge is the balance that must be found between the sector's economic stability and hence the guarantee of decent incomes for fishermen and the sustainability and replenishment of fish stocks.
Finally, the expiration of the regulation comes at a time when talks on the reform of the common fisheries policy are starting. This reform must adopt a bold framework and must get the fishing community, consumers and citizens on board. It must involve the whole sector in the scientific analyses that form the basis for the quotas and hence the sector's level of activity.
This new framework presupposes that the Commission will draw up a concrete proposal on the future technical measures, an effort which at present both it and the Council appear to have been saving themselves. The new proposal must make provision to ensure that the technical measures are in keeping with real experience on the ground, through consultation with those working in the sector. It must also be in keeping with the new regulation and the framework of the new CFP, especially on the subject of regional variations in measures. It must ensure that the division of jurisdiction between the Commission and Member States is clearly defined, a factor which will aid understanding and ownership of this EU policy.
In the light of this background and these issues, I propose that we agree to the Commission's request for an extension until 31 December 2012, without substantially changing the current technical measures except for the addition regarding the permissible mesh size for boarfish. However, I realise that this proposal is a form of concession to the Commission and that there are a lot of questions being asked and a strong demand for change in the sector, which is disappointed that this important project has been postponed. I am therefore adding a twofold demand to our approval: a request for an impact assessment on the technical measures currently in force, which is vital if we are to adapt them effectively, and a request for genuine consultation with all of the parties involved, especially fishermen themselves, in drawing up the new regulation.
To conclude, I would like to draw attention to the fact that the Commission's new proposal should be made within a reasonable timescale for a new regulation to come into force on 1 January 2013, which is when the new CFP comes into force. It is vital that the Commission begin work immediately on this new proposal. It would be unreasonable to allow a further extension after this new 18-month extension period for the current regulation. The technical measures to which my report relates are transitional and have only been approved as such.
Mr President, I must begin by regretting once again the complications that this report has encountered because of the resistance of the Council and the Commission to accepting Parliament's powers of co-decision.
In this case, we have a proposal for Greenland, as an overseas country and territory, to be able to export under the same conditions as those applied to a European Union Member State. This situation would benefit both Greenland, which exports 87% of its fisheries products to the European Union, and the Union; Denmark in particular, which is the recipient of the majority of these exports.
One of the conditions for including Greenland in the single market import arrangements is that it should accept EU health rules, and this does not pose a problem in the least.
Despite the trade in fisheries products being subject to the common organisation of the market, the Commission, using the need for compliance with health rules as an excuse, tabled its proposal based on Article 203 of the Treaty, which meant a simple and straightforward consultation procedure for us.
Both the Committee on Fisheries and the legal services pointed out this anomaly from the outset. However, as it presents no problems in terms of content, and given its importance to Greenland, we are allowing the report to be processed under the consultation procedure. Imagine our surprise when, just as we were about to vote on the text and without prior warning, the Council adopted a completely different proposal, with numerous changes attempting to obscure the clear link with the common organisation of the market and so avoid co-decision. Since Parliament had - as I said before - already adopted the text using the consultation procedure without any problems, such manoeuvring was uncalled-for.
Nevertheless, as we were faced with a new text, and given the clear proof that the Council's goal was to erode Parliament's powers, we decided that, this time, we would use those powers to the full and request a formal opinion from the Committee on Legal Affairs.
In that opinion, the view of the Committee on Legal Affairs was - and I am quoting directly from the text - that 'the purpose of the proposed decision is to require Greenland to transpose EU health rules as a condition for the application of the EU internal market rules as regards fisheries', as specified in Article 3 of the proposal itself, which guarantees that the agreement's rules will be adapted to the applicable rules established in the Union as regards animal health and food safety, as well as the common organisation of the market in fishery products.
Consequently, the Committee on Legal Affairs came to the unanimous decision that Articles 204 and 43(2) of the Treaty, along with Protocol No 34, which includes specific arrangements and procedures for products subject to the common organisation of the market in fishery products in Greenland, should form the legal basis for the proposal. Therefore, as rapporteur, I drew up another draft report, modifying the legal basis. That is what we are tabling for adoption tomorrow and, as far as the European Parliament is concerned, it is our first reading.
All, then, that remains is for me to tell the Commission and the Council - which I believe to be absent - that they now have an opportunity to correct and recognise the new legal basis, and, therefore, to consider this the first reading, as we will be doing tomorrow. The problem is with the legal basis and not the content.
I call for this problem to be solved with a view to the future.
Member of the Commission. - Mr President, I would like to thank all the rapporteurs for their work. Now let me refer to each report in turn, trying to focus on the substance in order to gain time.
Regarding the agreement between the European Union and the Union of Comoros, I would like to thank Mr Capoulas Santos for his work as rapporteur and am pleased to see the very strong support of the Fisheries Committee as a whole on the substance of this proposal.
As the House will be aware, the EU's commitment is to continue promoting responsible and sustainable fisheries in the waters of our partners, including the Indian Ocean region. It is very important to maintain bilateral relationships with this region's countries and Comoros, in this case, in connection with the participation of the European Union in regional fisheries organisations such as the Indian Ocean Tuna Commission.
We have to be present there and that is why this agreement is important. At present, the European Union has four active fisheries partnership agreements in the Indian Ocean - namely with Seychelles, Madagascar, Mozambique and this one with the Union of Comoros. I would like to underline that it is very important for the Commission and the European Union to reach an agreement with Comoros, as the agreement plays an important role in terms of the presence of our fleet in the region.
It is also necessary to reinforce the dialogue on the sectoral policy in order to encourage the implementation of a responsible fisheries policy in this region.
Let me say a few words referring to the requests made by the rapporteur to the Commission in the conclusion to his report. I would like to report that the Commission is committed to keeping the European Parliament fully informed at all stages of the negotiation and conclusion of international agreements. We really mean it, and we want to make available all relevant information, but we do have to act in line with the commitments made in the Framework Agreement.
In practice, the Commission services have been honouring this commitment for more than one year now. The Commission is sending the European Parliament the same information as to the Council and at the same time. In particular, I am committed to making available ex-ante and ex-post evaluations of our agreements as soon as possible. To give you just one example: in view of tomorrow's vote on the resolution of the Fisheries Partnership Agreement with Mauritania, the Commission services have made arrangements that the evaluation report of this agreement will be available ahead of the foreseen schedule, so the members of this Parliament can vote after being informed about this report.
As regards participation of members of this Parliament as observers in international meetings, I must emphasise that the Framework Agreement applies to multilateral international conferences and meetings. At the same time, we intend to continue established successful practices of participation in bilateral negotiations. Nevertheless, any decision to include MEPs as observers in EU delegations is taken by the College of Commissioners on a case-by-case basis following the evaluation of the legal, diplomatic and technical possibilities pursuant to the Framework Agreement. I would, however, like to underline here that my personal attitude and that of the services is very positive and I would like to facilitate your participation.
Turning now to the second report on Community financial measures for the implementation of the common fisheries policy, I would also like to thank the Fisheries Committee and the rapporteur, Mr Ferreira, for their work on this proposal. Thanks to their efforts, we have a text before us which is acceptable to the Council also. I am happy to say that this text is also acceptable to the Commission, so there has been excellent cooperation between the three institutions on this file. After a successful informal trialogue held on 2 March, a consensus was achieved on the outstanding points, so the Commission hopes that a first reading agreement can be achieved on this proposal. I hope we will be successful on that.
I would like to recall that this proposal rationalises the regulation on the so-called second financial instrument. This regulation covers spending in international relations, governance, data collection and scientific advice, and also control and enforcement. The revision intends to ensure coherence between the regulation and other elements of the legislative framework. It makes limited adaptations and clarifications of the provisions. I therefore urge the European Parliament to approve the proposal
I will turn now to the third report, on transitional technical measures, for which I warmly thank the rapporteur, Mrs Grelier. The purpose of this proposal is to extend existing transitional technical measures until the end of 2012. This is based on the assumption that the reformed common fisheries policy will enter into force on 1 January of next year. I hope we will be successful in that aim. My intention in proposing this extension is to avoid opening complex discussions on technical measures in the way of our reform. The Commission supports the amendment agreed by the Fisheries Committee on a mesh size range for boarfish, as it is based on scientific advice. I note the concerns of some Members and also by certain Member States who have sought additional amendments. We could not accept these as these had not yet been tested by scientists, or because scientists have actually not received full information from Member States in order to make an assessment.
Finally, I would like to say a few words on the report concerning the imports of fishery products from Greenland, and I would like here to thank the Chair of the Fisheries Committee, Mrs Fraga, for her work. I would like to underline that the measures proposed by the Commission address a long-standing request from Greenland. These measures seek to simplify the relevant sanitary measures and certification procedures and make Greenland part of the Single Market for fishery products and derived products.
This is entirely in line with our commitment in the agreement of 2006 to contribute to the development of Greenland and to cooperate in the area of food safety. The Commission is very pleased to note that all parties concerned - the Member States in Council with unanimity, Greenland, the European Parliament and also the national parliaments of the Member States - are prepared to deliver on this commitment and support the proposal.
Let me be clear: for us, the Commission, the relationship with Greenland is of extreme importance and I think that everybody understands why. It is a political priority, and I therefore hope that the discussions on the legal basis of this proposal will not risk putting in place these important measures.
I understood very well Mrs Fraga's concerns about the legal basis of the proposal and the competence of the European Parliament. I can say that the Commission will not stand in the way of finding a pragmatic solution. Although we remain convinced that the legal basis of our proposal is correct, we would accept - and I would like to clarify this - the Council adopting the position of Parliament. That will be okay with us. It is now up to the Council to consider the options and move the case forward in accordance with the provisions of the Treaty. I hope we can resolve this issue very soon in order to avoid an impact on our relations with Greenland. This is our first priority, so I am here to say that I would like to facilitate the work which Mrs Fraga has done in order to find a solution.
Finally, I would like to thank the Committee on Fisheries and all the rapporteurs for their work. I am sorry I have spoken too much, but I had four reports to comment on.
Mr President, the opinion of the Committee on Budgets has been requested on this report on the fisheries agreement between the European Union and the Union of the Comoros. The committee approved this agreement.
However the committee felt that in the first instance there is little point in Parliament's vote on this report since it comes after the agreement has been signed. The low level of funds committed in this instance mitigates the impact of this problem, but in future we would of course need to be able to give our opinion before such agreements are signed.
Secondly, the committee felt that the content of these agreements should have been analysed in greater detail, in terms of the provisions for monitoring actual catch quantities and protecting fish stocks in view of the pressure from the Committee on Fisheries and also to ensure that the local development component of the agreements is properly applied in practice. The Committee on Budgets therefore plans to propose an in-depth working meeting on this subject with the Committee on Fisheries in the very near future.
on behalf of the PPE Group. - (PL) Mr President, ladies and gentlemen, we are discussing four reports in today's debate, and so I would like to start by thanking all the rapporteurs for their work, and the European Commission for its cooperation. To begin with, I would like to say a few words on the Grelier report, which is a compromise between the political groups and the European Commission. I endorse the version of this report which was agreed on and voted through in the Committee on Fisheries. As a result of the coming into force of the Treaty of Lisbon, in 2010 the European Commission withdrew its draft Council regulation for the conservation of fishery resources through technical measures, with the aim of drawing up a new plan. The new plan was intended to comply with the provisions of the Treaty and to take into account the reform of the common fisheries policy. The draft was to be put forward in the third quarter of 2011. Unfortunately, it appears that the Commission will not manage to prepare the draft regulation in time, and, what is worse, will not have the funds to change it. This does not bode well. By voting tomorrow to extend the provisional regulation, we are taking on a commitment to fishermen to work on the new regulation, which must ultimately systematise the whole range of provisions regulating permitted methods and places of fishing.
It is, however, encouraging that, according to the latest information, the Commission will most likely want to transfer some competencies back to the Member States as far as technical measures are concerned. This is a very positive step towards decentralisation. Technical measures used in the individual sea basins differ according to local conditions. The fisheries management system should abandon the traditional top-down approach and instead emphasise the principle of regionalisation, which makes it possible to take into account the prevailing conditions in individual sea basins. We must therefore say a firm 'no' to all attempts to adopt a universal and joint fisheries management model, and call for the due attention to be paid to the particular characteristics of the various European seas. An individual approach will put us on the right path to sustainable fisheries management. Thank you.
on behalf of the S&D Group. - (DE) Mr President, Commissioner Damanaki, ladies and gentlemen, once again we find a whole package of fisheries policies on the agenda. In my capacity as coordinator, I am pleased to see that we have reached a compromise with the Council and Commission on two regulations. I refer to the Grelier report on technical measures and the Ferreira report on the second financial instrument. We shall also be able to vote in favour of the fisheries agreement with the Union of the Comoros, although I do not wish to hide the fact that I would like to see a fundamental realignment of the partnership agreements within the framework of the reform of the common fisheries policy.
However, there are real problems between the institutions in relation to Greenland, where Parliament's powers are not respected. I am gradually losing patience with the fact that the level of cooperation between the institutions is still so poor. This is something that I have raised time and time again already. I am raising the issue again today. The problem with the management plans must be resolved as a matter of urgency. I would appeal to the Hungarian Presidency of the Council to actively press for a solution. The fact that there is no representative from the Council here today is a clear sign of the Council's lack of respect for Parliament. I find this incredible.
One final remark about the Grelier report. I am aware that some of my fellow Members are frustrated because it was not possible to incorporate the amendments they wanted. However, I find it very regrettable that our fishermen are forced to work with out-of-date technical measures. The fault in this case lies with the Council, which has been unable to agree to a new regulation. As a Parliament we have a great deal of responsibility, which is why we need to act responsibly and extend the existing regulation without amendments.
on behalf of the ALDE Group. - Mr President, I want to congratulate all the rapporteurs on the presentation of their reports and, due to the time constraints, I want to confine my remarks to the Grelier report.
The existing regulation on technical measures is causing major problems for small inshore vessels operating off the coast of Ireland and, indeed, off the west coast of Scotland. We cannot afford, as politicians, to sit and wait for the reform of the common fisheries policy when a new regulation is expected. Parliament has an opportunity to act now and I urge all political groups to support the very realistic amendments that have been tabled.
These small vessels which I referred to, short of 15 metres, are deprived of earning an income and, even more importantly, these vessels are forced to travel into dangerous waters. We are driving these vessels 80 kms off our coasts to catch fish outside the area, which is closed for cod recovery. My amendments refer to the use of tangle nets. These nets are used by small inshore vessels to catch shellfish and lesser spotted dogfish off the North-West coast. Tangle nets are not used to catch cod, they are not used to catch whiting or haddock and will have zero impact on these stocks, so these amendments, if passed, will allow these small vessels to survive in these areas. It is not good enough to suggest that we do not want to open discussions. That is what we are here to do.
In relation to boarfish, this is a new form of fishery. It has been developed primarily by fishermen from my own country. In December the Council established a TAC, of which Ireland was allocated 67%, and I am glad to hear the Commissioner says that there is scientific evidence to justify this. There are no references to boarfish under the existing regulation, so therefore I am pleased that the committee decided to accept my amendment to use the Commission proposal as a vehicle to introduce the appropriate mesh size of 32 to 54, thus avoiding the need to introduce new legislation that would take too long.
In conclusion, I urge all Members to think about
(The President cut off the speaker)
Mr President, I would like to thank all the rapporteurs for their constructive cooperation. However, I would like to focus on the fisheries agreement with the Union of the Comoros.
If I ever need to remind myself why we in the Group of the Greens/European Free Alliance have up to now voted against these fisheries agreements, I only have to take out one of the assessments and read the agreement with the Union of the Comoros that we are now to vote on. The EU has had an agreement with this poor country since 1998. According to the assessment, the agreement provided the Union of the Comoros with EUR 2.7 million between 2005 and 2009. The agreement states that 60% of the money is to be used to support the local fishery sector and for controls and scientific estimates of fish stocks.
According to the assessment, this developing country still does not have a single operating fishing port, not a single coastguard boat, no coastguard aircraft and no fishery research. The country's own fishery sector is still completely undeveloped.
Thus, the Union of the Comoros receives EUR 2.7 million to let in EU boats. We taxpayers provide 65% of this amount and vessel owners 35%. These boats, the majority of which are intended for tuna fishing, have during the same period caught fish, according to the assessment, to the value of EUR 13.7 million. It is very good business for the vessel owners, but the assessment states that all of the so-called added value has been received by the EU.
No Comorian people have been employed as crew on the boats. There has been no landing of fish on the Comoros. All processing of the fish has been done elsewhere, in the Seychelles, for example. I agree with the Commissioner that it is good for the EU to have a presence in the Indian Ocean Tuna Commission (IOTC), but my question to the Commission is the following:
How does the Commission intend to ensure that this new agreement is implemented better than previous agreements? For example, how should the EU fleet be persuaded to employ Comorians on board and how will the Commission ensure that the agreement really contributes to development on the Comoros so that the figure for the money earmarked for development of the fishery sector is not just fine words, but also has substance?
on behalf of the ECR Group. - (PL) Mr President, I would like to start by offering my most sincere thanks and congratulations to all the rapporteurs for the work they have put into preparing their reports. These reports are a key factor in the implementation of the common fisheries policy.
At the same time, attention should be paid to the difference in opinions between the European Parliament and the European Commission with regard to international agreements. It is accepted practice for the European Commission to be unduly secretive when it comes to negotiating agreements with third countries, contrary to the provisions of the Treaty of Lisbon, which provide for greater involvement by Parliament in the drafting of normative acts. This runs counter to the principle of transparency and limits the role of Parliament, which after all must perform a supervisory function. Influence over the negotiating process would allow Members to discharge their mandate properly as Members of the European Parliament.
Commissioner, I would call for the Members of the European Parliament to play a greater role in the negotiating process, since the current system, whereby a general report on negotiations is issued by a European Commission official, is inadequate.
on behalf of the EFD Group. - Mr President, after 30 years, the destructive practice of discards is to be addressed. Fleets at Grimsby are a few dozen fishing boats, where once there were a hundred. Two years ago West of Scotland fishermen tabled a plan to conserve white fish but, while they wait, stock depletion continues. A regional approach is suggested - why not? The EU divides the land into regions.
Much worse is the renewal of licences for European fleets to raid the waters of the Comoros islands - and raid it will be, for local fishermen cannot compete with the superior EU-powered trawlers. The same thing has been done to others in that area. Is the House surprised that Somali fishermen denied a living have resumed the age-old vice of piracy?
Five years ago, did Members see the TV pictures of hundreds of Western Saharans trying to seek refuge in the Canaries? EU licences had just been renewed for their waters and they too had seen it all before. In a pitiful, desperate attempt many died on the 800-mile journey in fishing boats never intended for the open sea. However, the EU does not care that people from the least-developed countries have been impoverished by its actions and, for that, it deserves to be condemned.
Mr President, one of our rapporteurs spoke of the distrust of fishermen for the common fisheries policy. It is little wonder, because the common fisheries policy currently constituted has seen the destruction of our fleet but has not seen the build-up of fish stocks. From my point of view, the sooner we can get fisheries policy returned to Member States, the better. However, I recognise that this is unlikely to happen in the short term, so I have a few observations to make on this joint fisheries debate.
First, the issue of establishing a Community financial measure for the implementation of the common fisheries policy. So long as the EU is able to interfere in our fisheries, it would seem to me that that interference should be properly funded. However, while we seek to guarantee the funding that is available for the administration of the CAP, we should bear a thought for the stakeholders - in particular our fishermen - who struggle to keep abreast of the multitude of current rules and regulations, let alone those they are consulted upon.
I am increasingly hearing from a variety of maritime stakeholders that the entire industry is struggling to deal with this particular issue.
(FR) Mr President, Commissioner, ladies and gentlemen, first an appeal from the heart: Parliament has only one seat, and that is Strasbourg.
Now, I would like to congratulate Mr Ferreira on his report on Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea. The amendments to this regulation proposed by the Commission and Parliament will establish the level of EU investment that can be put into funding research. They will bring the regulation into line with the changes in the EU legislative framework on data collection, management and use.
I especially welcome the opportunities for funding scientific research into fisheries and aquaculture. We will now be able to carry out research into the European Union's level of dependency on imports from third countries. As you know, 60% of our market relies on imports and this figure is rising all the time. It is vital that we increase our support for European producers, instead of increasing our trade openness in all directions, which is damaging European output.
I would also like to thank Mrs Grelier for her report. Technical measures are an extremely sensitive subject, and they must be changed as quickly as possible, once we have the Commission's proposals on the common fisheries policy reform package. This report, which we will be adopting tomorrow, allows for the transitional technical measures governing the fisheries sector to be extended. This extension will allow us to avoid a regulatory vacuum after 30 June this year and will enable the fisheries to carry on their business until the reform of the CFP. It will also allow a thorough impact assessment to be performed on all the technical measures currently in force. It would really not be reasonable now to adopt any substantial amendments to this report, as this would prolong the legislative procedure and would entail long discussions in the Council.
Lastly, I would like to congratulate Mr Capoulas Santos on his report on the fisheries partnership agreement with the Comoros and my colleague Mrs Fraga Estévez on the Greenland report.
(DA) Mr President, I would like to start by thanking the rapporteurs for their work on the recommendation and the three reports. Tomorrow, we will vote on the import agreement with Greenland, for which I am shadow rapporteur for the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament. I am pleased that we are now getting rid of the cumbersome and expensive bureaucracy, while at the same time we are fully meeting the EU's food safety requirements. The agreement will give Greenland a good opportunity to sell its fishery products under the rules of the internal market, provided that these products meet the EU's health and safety requirements. Greenland's fish are currently already checked by the Danish food authorities, both in Greenland and again when they are exported to the EU. That represents expensive duplication of work, which the agreement will fortunately do away with. Everyone will benefit from this agreement, but it has clearly been too long in coming. However, it was also important for Parliament to be absolutely clear about the legal basis, and we hope that the Commission and the Council will support this.
We will also be voting on the Partnership Agreement in the fisheries sector with the Union of the Comoros. Essentially, I have a very positive opinion of sustainable fisheries agreements, providing sustainability in terms of fish stocks and for fishermen, for the local population and finally sustainability for the EU fishermen who make use of the agreements. Unfortunately, this agreement with the Union of the Comoros is not as sustainable as I would have liked it to be, as it does not contain an ultimate ceiling for how much EU vessels are permitted to fish. When the agreed quota of 4 850 tonnes per year is reached, each additional tonne will cost EUR 65.
The tendency not to put a ceiling on how much EU vessels may catch in the waters of third countries is damaging and wrong. It is not good enough for us to pursue a different fisheries policy according to whether we are in our own waters or the waters of a third country. I would also like to press for us to ensure to a greater extent that the money the EU pays out to third countries in return for concluding fisheries agreements is earmarked in such a way that it definitely benefits the local population.
(DE) Mr President, Mrs Damanaki, ladies and gentlemen, I am pleased that Parliament is finally to vote on this issue and would like to thank the rapporteurs for their work.
The amendment to the Council regulation on the financial measures in the Community is one of the main tools we need in order to implement the common fisheries policy. This is true in particular for the areas of international fishery relations, data collection and scientific studies. The control systems of the common fisheries policy and their implementation are particularly important.
The rapporteur has made every effort to convince his fellow Members of the need to increase the co-financing rate to a maximum of 75%. We have been unable to acquiesce to his wishes. The existing regulations have proven themselves in practice and already allow for some exceptions. The Member States already make use of the opportunity to avail of co-financing and there is no need for any further incentives.
It is important that the amendment to the regulation should clear the way for a coherent legal framework.
Mr President, the Grelier report gives too many concessions to the Commission, I would say. West of Scotland fishermen find it difficult to understand why it is that the Commission can say that it wants to eliminate discards and at the same time reject amendments to these technical measures.
The Commission prefers to extend the current range of technical measures that are causing discards, including of haddock, for at least another 18 months. The Commission prefers another 18 months of so-called temporary measures, which have failed to conserve the stocks. Another 18 months of dumping dead fish back into the sea. I urge colleagues tomorrow to support all of the amendments in our vote and I hope that these amendments will be adopted and, if they are adopted, I hope that the Commission will change its attitude and grasp the opportunity that presents itself to act now on discards, not just talk about action at some time in the future.
Mr President, I have lodged an amendment to the Technical Measures Regulation to try to resolve the anomaly that Ian Hudghton just referred to, which has arisen off the west coast of Scotland.
In a well-intentioned attempt to conserve white-fish stocks in this area, the Commission introduced temporary catch composition rules for a period of 12 months at the end of 2009, but these temporary rules have already been rolled over for a further year under a catch-all agreement that extended all EU technical measures for 12 months. Now the Commission is seeking to roll the rules over yet again to the end of 2012 while it prepares a new framework for technical measures under the CFP reform package.
The unintended consequence of this will mean that a temporary regulation that was introduced for a period of only one year will now run for at least three years, during which time the circumstances in the west of Scotland have changed dramatically, forcing our fishermen to dump good fresh haddock back into the sea, dead. I hope Parliament will support my amendment tomorrow.
(PT) Mr President, Commissioner, while I congratulate all four rapporteurs, I would like to focus on just two of the reports being debated. In 2008, the absence of any agreement on a draft regulation intended to simplify and clarify the EU regulation on conservation of fish resources led to the adoption of the current regulation, which established a set of transitional measures, initially provided for the period between 1 January 2010 and 30 June 2011. The current legislative proposal extends this transitional arrangement for an additional period of 18 months - in other words, until 1 January 2013 - pending a new regulation on technical measures framing the reformed common fisheries policy (CFP).
It is important to maintain a regulatory framework for fisheries during this transition period, safeguarding the interests of fishermen without losing sight of the basic objective of promoting sustainable fisheries. The current intention not to extend the use of trammel nets, and to ban them at a depth of between 200 and 600 metres from 1 October 2010, does not constitute a good example of what has been described. The current ban on this fishing technique, which has been used for decades by a section of the Portuguese small-scale fleet for the sustained exploitation of species such as monkfish and hake, was a severe economic and social blow to the sector and to the fishing communities most dependent on the exploitation of these resources.
I therefore call for your support in adopting a proposal that I and my colleagues Mr Capoulas Santos and Mr Ferreira have tabled in the Chamber, which seeks to do no more than ensure that what was law until 1 October 2010 remains so until 2013.
I would also like to mention the draft regulation setting out Community financial measures relating to the implementation of the CFP and the law of the sea: the Ferreira report. Together with the European Fisheries Fund, this is the most important financial instrument for supporting fisheries, providing for financing in the areas of international relations, governance, the collection of scientific data and opinions, and the monitoring of the implementation of the CFP.
In this context, I would like to express my complete support for the proposals tabled in this Chamber by the rapporteur to increase the possibility of EU co-financing to 60% in the area of the collection, management and use of basic data, as well as with regard to the collection, management and use of supplementary data. The widespread and growing recognition of the importance of fisheries management supported by up-to-date and thorough scientific knowledge of the status of stocks fully justifies adoption of the rapporteur's proposals, as well as of his report as a whole.
(ES) Mr President, Commissioner, I would congratulate the four rapporteurs of these reports on their sterling work. I am going to focus on two reports, given their importance.
One of them is about the agreement with the Union of the Comoros. This is a fisheries agreement between the European Union and a country in south-eastern Africa - I mention that so we also know where we are spatially - where 60% of the population lives below the poverty line and where their only form of income is tourism or state aid.
This agreement establishes the possibility of catching their excess fish. I repeat: excess fish. It also provides for compensation in order for the country itself to develop, and to improve its infrastructure and its own capacities. It establishes a partnership framework under criteria of sustainable and responsible fishing, preserving biological resources. We must take into account that there are migratory species such as tuna there and that every year the following year's stock is established using scientific criteria. It facilitates scientific research and the presence of onboard observers, as well as the maintenance of the area's fish, as it is limited to a coastal area so that home-grown fishing will develop.
This protocol is of great benefit thanks to the access that European fishing boats have to the area, development aid, improved employment and greater economic prospects. However, it also has a very important element: it prevents third countries from fishing unless they adequately ensure the preservation of the environment. Third countries catch 75% of the area's fisheries resources.
We therefore believe that this agreement not only helps the Union of the Comoros, but also helps maintain the environment.
Particular attention must also be paid to the important Grelier report on a regulation establishing technical measures that expire in three months' time, for which an extension until December 2012 is being requested because, if not, there would be a legal vacuum, legal uncertainty and poor conservation of marine resources.
However, we would also stress the assessment of the attached declaration calling on the Commission to accept certain amendments: some technical measures proposed by the Member States. The issue of nets has already been mentioned here, and we are also talking about the question of depth. It affects certain fisheries and we believe that the Commission should include it because of the impact it has on the stocks themselves. It affects areas 8, 9 and 10, and is important to overcome these shortcomings that are emerging in the application of a regulation that not only damages fisheries but also local populations.
(ES) Mr President, I shall vote for this agreement because it is positive for the European fleet. In total, 70 ships will benefit from it, 12 more than in the previous agreement, and these will carry at least one local crew on board.
It is positive for the Comoros, for their people and for their productive sector, for a number of reasons. Firstly, it is positive because the report encourages cooperation based on fostering local development and because the financial compensation involved is channelled into this area. Secondly, it is positive because it encourages the region's governments to respect human rights, which is a key condition to maintaining the agreement. Thirdly, it is positive because it supports the smaller-scale forms of fishing practiced there and guarantees that the 8 500 people in the Comoros who live off this type of activity will have their own fishing area: European ships will not be able to fish within a 10-nautical mile radius of each island.
Finally, it is positive because it promotes sustainable fishing in the area, it includes a mechanism for objectively analysing fish stocks, and establishes mechanisms for scientific cooperation to that end.
(GA) Mr President, I am pleased to say a few words on behalf of my group on this subject and, without doubt, fishing is a controversial topic, one of the most contentious subjects that come before Parliament. There is an old saying in my country that there are as many opinions as people, and this is true of fishermen and fishing. Therefore, it is difficult for us as Members to speak unanimously on the matter but, at the same time, we must do our best.
Regarding Greenland in particular, I think the Commissioner gave a fairly balanced view of the situation. There are issues obviously regarding the confidence of the European Parliament vis-à-vis the Council, but, as she said herself, a pragmatic solution will be found and that is obviously desirable. It is important from the point of view of the European Union. It is equally important, or more important perhaps, from the point of view of Greenland - a country that is almost totally dependent on the European market for its fish and, of course, almost totally dependent on fishing for its economy.
One thing we can say regarding Greenland is that the fish coming from there, as envisaged here in this report, will be verifiable and be of top quality - unlike many of the fish coming into the European Union from the monstrous fish farms in South-East Asia, the quality of which cannot be verified, and indeed which many think come from polluted waters.
There is therefore a huge area for us to deal with, in particular because the Commissioner herself earlier this afternoon in Question Time painted a somewhat grim picture of the sustainability of fish stocks and coastal communities into the future. For that reason, there is a need to develop a major policy regarding aquaculture within Europe as part of the future CFP. In the meantime, I welcome the proposals here and I accept the Commissioner's words on what will happen.
(ES) Mr President, Commissioner, ladies and gentlemen, I too would congratulate the rapporteurs of these four reports. Before talking about the reports by Mr Ferreira and Mrs Fraga Estévez, I should like to express my support for the report by Mr Capoulas Santos, which recommends adopting the Protocol setting out the fishing opportunities and financial contribution provided for in the Partnership Agreement with the Union of the Comoros, and reminds us of the need for Parliament to participate actively in this process.
I also agree with the fundamental aspects of Mrs Grelier's report on technical measures. I call on the Commission to speed up its impact assessment and to prioritise the drafting of a regulation on these measures so that it may be adopted as soon as possible: before 2013, if possible.
The Ferreira report amends Regulation (EC) No 861/2006 on Community financial measures, one of the tools used to apply the common fisheries policy, alongside the European Fisheries Fund (EFF). The report clarifies its scope and adapts it to the real needs of the common fisheries policy under the new Treaty of Lisbon, so I think it is positive.
However, like the rapporteur, and given that one of the fundamental conditions of achieving sustainable fishing is ensuring up-to-date, accurate knowledge of fish stocks, I regret that it has not been possible to raise the co-financing rates as regards data collection, management and use.
The Fraga Estévez report affects the establishment of rules on animal health and food safety for the importing of certain fisheries products and fishing by-products, whether originating in Greenland or in third countries.
The rules affect practically 90% of Greenland's exports in this area, which reached EUR 251 million in 2007. There is broad consensus on applying the rules governing trade within the European Union, with which Greenland remains associated, to these imported products. This will expand the single market in fishery products and their by-products.
It is clear that there is no agreement over what the legal basis should be and we therefore warmly welcome the Commission's decision to promote an agreement. Parliament is following the report of its legal services, the opinion of the Committee on Legal Affairs and the position being maintained by the Committee on Fisheries.
We hope that these issues can be resolved, that Greenland will be given the priority that it has and deserves, and that a legislative agreement will be reached.
(RO) Mr President, I would like to congratulate all four rapporteurs on all their hard work on this package of fisheries measures.
I would like to stress that the Community financial measures for the implementation of the common fisheries policy are a major European Union funding instrument in this sector and must be constantly adapted to the needs of the citizens involved in this area and strictly in keeping with the current challenges being faced. The financial resources required to implement the common fisheries policy also include funding for projects in areas such as: international relations, governance, data collection, scientific advice, control systems and enforcement of this policy.
I think that fisheries management has to be based on up-to-date, accurate scientific knowledge of stock status. This is precisely to enable the provisions of the regulation to be geared more effectively to real needs.
Member of the Commission. - Mr President, I would like to give you some short explanations concerning your remarks.
With regard to the discussion on the Fisheries Partnership Agreements, we are now trying, in the framework of our proposal for the reform, to ensure the good implementation of these fisheries agreements for the benefit of the local population. Until we have the new proposal for the new generation of fisheries agreements, we have tried to improve the current situation. We are trying to ensure the implementation of the Comoros agreement and to do our best for the local population.
With regard to the problems mentioned in connection with Parliament and the information given to Members of Parliament about the agreements, the Commission has given all information - even restricted information - to Members of Parliament and this is what we will do in the future.
With regard to the technical measures and Mrs Grelier's report, I can understand that there were a lot of concerns because we are now prolonging the current regulation. We had to do so, because we have to wait for the implementation of the reform, but I can understand why you are urging us to take some measures in order to have new regulation before the end of 2013. What I can say - as I cannot give you promises I cannot keep - is that we will do our best to accelerate the procedure for a new regulation and also for the implementation of the basic regulation for the reform in order to give the Member States some competences regarding technical measures.
Regarding the next issue - the Financial Regulation - I hope that we will achieve a first reading approach, because this would be very good for the implementation of the regulation in the future.
With regard to the case of Greenland, I would like to reiterate that we are here to find a solution on the legal basis of the proposal. For the Commission, it is very important to work on the substance because a good relationship with Greenland is an absolute political priority for us. I can reiterate that the Commission is here to facilitate and to find a compromise with the Council.
Mr President, just a few seconds to express my thanks for the comments made, and then we will go on to what I was expecting to talk about. We know that there are minor aspects of the partnership agreements that need to be corrected.
I appreciated the Commissioner's position, including her personal position relating to the participation of Members of the European Parliament, and I hope that this personal position of hers may influence the institutional position of the Commission, so that we achieve the objective that we are working towards.
rapporteur. - (PT) Mr President, I would also like to express my thanks for the comments that everyone has made, and for the notable stamina that everyone is still demonstrating at this hour. I also need to say, with regard to the comments made about the report on financial measures, that the amendments we are proposing do not jeopardise the consensus obtained to date in the trialogue. I believe that it is possible to go a little further whilst safeguarding this consensus, and in this regard I am thankful for the comments that have been made by a number of Members in support of the proposed amendments.
I believe, as several Members have said, that not adopting these amendments would constitute incomprehensible inconsistency on the part of a European Union that, on the one hand, wants increased participation in certain areas, to which it ascribes growing importance, while on the other resists allocating the funds necessary for actually acknowledging this growing importance.
With regard to the report on transitional technical measures, I would like to highlight - which was also done during a number of speeches - the amendment supported by myself and two other Members, seeking to eliminate negative discrimination with no scientific basis, and I emphasise that there is no scientific basis justifying the negative discrimination against some segments of the Portuguese small-scale fleet that use trammel nets. Over time this fleet has demonstrated its ability to use the resources in question, namely sole and hake, in a sustainable manner. As there are no solid, scientific reasons justifying this ban, it should not have gone ahead in the first place, particularly in the light of the significant negative economic and social consequences that it would entail.
For the same reasons, I would like to say in conclusion, Mr President, that we also support the proposals tabled by our Irish and Scottish fellow Members in relation to this same report.
rapporteur. - (DE) Mr President, I will do my best to speak more slowly - I promise.
(FR) Mr President, I would like to thank my fellow Members for their generally favourable comments on this report, which also echo the debates that took place during the meetings in the Committee on Fisheries.
I share the Commissioner's standpoint on accepting the amendment specifying the mesh size for boarfish nets and on not agreeing to any specific requests for amendments to certain technical measures, on the grounds that they are not supported by any impact assessments for the vessels and the ecosystems concerned, or because the Member States have not sent the necessary scientific data. These measures are all interconnected and have not been evaluated.
I would like to stress, as previous speakers have done this evening, the urgency for the Commission to carry out an evaluation of the current measures as quickly as possible and on the basis of this evaluation to draw up a new proposal that can be dealt with at the same time as the reform of the common fisheries policy, rather than after it. I wanted to draw your attention to this point, Commissioner, and I note your readiness to speed up the drafting of the proposal.
To conclude, I must mention once again the importance of joint work between the EU institutions and the fisheries sector on gathering and sharing the scientific data. I believe this is a necessary basis for a new, fair and collaborative common fisheries policy which has sufficient resources - and that is an important point - and which reconciles the economic necessities and the sustainability of the sector in the interests of all: the fishing community, consumers and citizens.
Mr President, I should like to give special thanks to the Commissioner for the answer she gave to my question, saying that she would be ready to accept the change to the legal basis, and I hope that the Council will also follow the same line that the Commissioner has set out.
In any case, I had been considering the possibility of asking for this report to be returned to committee before it reached the final vote, but I later thought better of it and realised that it could only delay even further this proposal, which I believe is positive for Greenland and for the European Union, and that it would be advisable not to delay it more.
I hope, anyhow, that the Council will go along with the intentions of the Committee on Fisheries, which are entirely justified, and I hope that a solution will be reached, given that the only problem is the legal basis and not the content.
In any case, I am pleased that we have achieved this result; moreover, we always have the option of going to the Court of Justice if we see that it is advisable to continue with this matter. Anyhow, we will demonstrate goodwill tomorrow, by issuing our opinion, and we hope that the Council will respond and consider this Parliament's first reading, as I have said.
Therefore, thank you to the Commissioner for being prepared to cooperate on this issue in a straightforward way, and thanks to all my colleagues who have worked on and supported this report. All that remains is to hope that the Council will go along with our intentions, which are justified, as I have said, and endorsed not only by the Committee on Legal Affairs but also by the legal services of the European Parliament.
The joint debate on four reports relating to fisheries affairs is closed.
The vote on all four reports will take place on 6 April at 12:00.
Written Statements (Rule 149)
in writing. - With regard to the Grelier report, I voted against my Group on four amendments - Amendment 4, Amendment 5CP, Amendment 6 and Amendment 3. I am disappointed that the amendments were not accepted. Nevertheless, I supported the report in the end in order to ensure that the Irish boarfish industry is protected, and there is legal certainty on this point, instead of waiting for full reform in 2013.
in writing. - (FI) The reform of the Union's common fisheries policy is one of the most important tasks of this Parliament. As we all know, the EU's fisheries policy has come under intense criticism for a long time now, and with good reason. There are a lot of questions relating to overfishing, fishing in the territory of developing countries and state aid for the fishing industry, all of which need to be resolved quickly.
The report by Mr Ferreira on Community financial measures before us today deals with key issues as far as the reform of fisheries policy is concerned. These are: data collection, research, internal cooperation, the administration of fishing matters, and common fisheries policy monitoring systems. It is also important to ensure that the harmonisation of fisheries policy, especially with environmental and maritime policy, is a major priority, and it will also require resources.
in writing. - (PT) The common fisheries policy (CFP) groups together a series of measures designed by the European Union to ensure the sustainability and competitiveness of the European fisheries sector. Within the framework of reforming the CFP, the main priorities are making it more effective to better ensure the economic viability of European fleets, the conservation of fish stocks, the linkage with maritime policy and the supplying of quality foodstuffs to consumers. The measures adopted today by Parliament, such as a review of technical measures and the adaptation of existing legislation to take scientific data collected into account, come under this heading. The sustainability and competitiveness of the sector should be balanced. Fishing activity is essential to the economic and social development of coastal communities, because it contributes to the galvanisation of regions and fosters activity in related sectors. For example, in the Union's outermost regions, which represent the European Union's largest exclusive economic zone, the fisheries sector plays a fundamental role in their economic activity, making it a priority to ensure the sector's sustainability and development.